DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/6/2021 has been entered. Claims 1-15 remain pending in the present application. The 35 U.S.C. 101 rejection remains pending as well. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, Claim 1 recites, “an operating mode selection can be performed and/or an access authorization can be granted in the evaluation unit”, which analyzed under Step 2A Prong One, is understood as a user selecting an operating mode or granting access authorization which is understood as a mental process. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional limitations, “depending on input values input in the acquisition unit” and “output values generated in this manner can be output to the controller via an output stage”, which analyzed 
	The claim does not include additional elements that sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering and outputting data using generic computer components. Analyzed under Berkheimer, utilizing generic computer components to access, for example such as access to a door, is discussed in Stobbe (US Patent 5,491,471) “Access Control System Where the Card Controls the Transmission Format of the Card Reader”, and thus does not provide an inventive concept. Further, the new limitations which the controlled device from the controller as also analyzed under Berkheimer is also understood as well-understood, routine, or conventional as discussed by Gonzales et al. (US Patent 5,936,544) “Wireless Access System”. See also MPEP 2106.05(d)(II) – receiving or transmitting data over a network; presenting offers and gathering statistics.

	Claims 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 12 and 13, when analyzed under Step 2A Prong One, further recite limitations that can be reasonably performed by the human mind and thus is directed to the abstract idea of a “Mental Process”. Thus the claims are directed to an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, claims 10 and 11, when analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception, in the form of data gathering. The further limitations of claims 2-9, 14, and 15 are understood 
The claims do not include additional elements that sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering and outputting data using generic computer components. Analyzed under Berkheimer, utilizing generic computer components to access, for example such as access to a door, is discussed in Stobbe (US Patent 5,491,471) “Access Control System Where the Card Controls the Transmission Format of the Card Reader”, and thus does not provide an inventive concept. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Merkert, SR. (US PGPUB -20050082365) in view of Gonzales et al. (US Patent 5,936,544). 

Regarding Claim 1; Merkert teaches; A control device (7) for a system controlled by a controller with an evaluation unit (9) and at least one acquisition unit (17a, 17b) in the form of a reader unit (12a, 12b) that is connected to the evaluation unit comprised of at least one computing unit (10a, 10b), (Merkert; at least Fig. 1; paragraph [0016]; disclose a control device (i.e. door) that is controlled by a Wiegand control panel that evaluates identification information (evaluation unit/controller) input into a Wiegand card reader (acquisition unit) that is connected to the Wiegand control panel and where it is commonly known in the art that any control unit contains at least one computing unit (i.e. processor) to perform the evaluation and controlling functions)
depending on input values input in the acquisition unit (17a, 17b), an operating mode selection is performed or an access authorization is granted in the evaluation unit (9) and (Merkert; at least paragraph [0016]; disclose wherein depending on the input identification information into the Wiegand reader, an operation mode (i.e. unlocking mode for a door) is selected and a user is given authorized access to enter the desired area)
output values generated in this manner are output to the controller via an output stage (8). (Merkert; at least Fig. 1; at least paragraph [0016]; disclose an output voltage line (V+) that provides the appropriate output value to control the unlocking of the door).
Merkert appears to be silent on; wherein, the control device (7) constitutes a unit that is separate and independent of the controller and wherein,
wherein, the control device (7) constitutes a unit that is separate and independent of the controller and wherein, (Gonzales; at least Fig. 2 and 4; column 3, lines 15-27 and lines 45-56; disclose wherein the control device (i.e. door lock) includes an access granting module (24) which forms a unit separate from a controller (i.e. the authorization control unit (12) is synonymous to the Wiegand control panel of Merkert) which contains a microprocessor for controlling the lock of the door based on instructions form the authorization control unit allowing access through the door)
Merkert and Laurans are from an analogous and similar field of endeavor of input/output lock control systems.
One of ordinary skill in the art would have been motivated to combine the known method of separating the controller from the controlled device as disclosed by Gonzales with the known system a of secure access and control door system as taught by Merkert to achieve the known result of efficient access management. One would be motivated to combine the cited art of reference in order to provide a separate wireless unit at the controlled device providing cost savings that would be incurred that traditional wired setups provide as discussed by Gonzales (column 1, lines 30-37).

Regarding Claim 2; the combination of Merkert and Gonzales further teach; The control device (7) according to claim 1, characterized in that the evaluation unit (9) has a dual-channel design. (Merkert; at least Fig. 1; disclose a dual channel input design in the form of the standard Wiegand dual data lines (D0, D1)).

Regarding Claim 5; the combination of Merkert and Gonzales further teach; The control device (7) according to claim 1, characterized in that at least one acquisition unit (17a, 17b), which is a component of an access system, is provided. (Merkert; at least Fig. 1; paragraph [0016]; disclose a Wiegand reader (acquisition unit) for an access system).

Regarding Claim 6; the combination of Merkert and Gonzales further teach; The control device (7) according to claim 5, characterized in that the at least one acquisition unit (17a, 17b) forming an access system is a reader unit (12a, 12b) that is designed for reading signals of a transponder. (Merkert; at least paragraph [0020]; disclose wherein the acquisition unit (Wiegand reader) is a contactless smart card reader (i.e. transponder)).

Regarding Claim 7; the combination of Merkert and Gonzales further teach; The control device (7) according to claim 1, characterized in that the at least one acquisition unit (17a, 17b) is connected to the evaluation unit (9) via a wired or touchless interface (13). (Merkert; at least Figs. 1-3; disclose that the Wiegand reader (acquisition unit) is connected to the Wiegand control panel (evaluation unit) via a wired interface). 

Regarding Claim 9; the combination of Merkert and Gonzales further teach; The control device (7) according to claim 1, characterized in that at least one input/output unit is connected to the evaluation unit (9). (Merkert; at least Fig. 3; paragraph [0020]; disclose input/output devices connected to the evaluation unit as contactless smart card reader, contact smart card reader, PIN pad, or biometric devices).

Regarding Claim 10; the combination of Merkert and Gonzales further teach; The control device (7) according to claim 9, characterized in that authentication data can be input into the evaluation unit (9) via the input/output unit. (Merkert; at least paragraphs [0019]-[0020]; disclose wherein the data can be input via a PIN pad that is sent to the evaluation unit).

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Merkert, SR. (US PGPUB 20050082365) in view of Gonzales et al. (US Patent 5,936,544) in further view of Laurans et al. (US Patent 10,657,795). 

Regarding Claim 3; the combination of Merkert and Gonzales appear to be silent on; The control device (7) according to claim 1, characterized in that the output stage (8) is designed as a safe output stage (8) via which a safe signal output to a safety controller (6) controlling a safety system (1) occurs.
However, Laurans teaches; The control device (7) according to claim 1, characterized in that the output stage (8) is designed as a safe output stage (8) via which a safe signal output to a safety controller (6) controlling a safety system (1) occurs. (Laurans; at least column 1, lines 28-63; disclose wherein the output of a controlled lock system is in response to a first responder code addressing an emergency situation thus the signal being output in this situation is considered a safe signal for controlling a safety system to allow people to exit and emergency personnel to address a safety situation).
Merkert, Gonzales, and Laurans are from an analogous and similar field of endeavor of input/output lock control systems.
One of ordinary skill in the art would have been motivated to combine the known method of providing a safety output signal for emergency situations as disclosed by Laurans with the known system a of secure access and control door system as taught by Merkert and Gonzales to achieve the known result of efficient access management. One would be motivated to combine the cited art of reference in order to provide way for emergency personnel to access a hazardous area and help save people in an emergency situation as discussed by Laurans (column 1, lines 29-63).

Claim 4; the combination of Merkert, Gonzales, and Laurans further teach; The control device (7) according to claim 3, characterized in that the safe output stage (8) is designed in the form of digital outputs (8a) or in the form of a safety bus system. (Merkert; at least; Fig. 2; paragraph [0017]; disclose wherein the output is in the form of a digital RS485 output).

Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Merkert, SR. (US PGPUB 20050082365) in view of Gonzales et al. (US Patent 5,936,544) in further view of Conforti (US PGPUB 20050164749). 

Regarding Claim 8; the combination of Merkert and Gonzales appear to be silent on; The control device (7) according to claim 5, characterized in that multiple acquisition units (17a, 17b) are provided that form different and/or spatially separated access systems. 
However, Conforti teaches; The control device (7) according to claim 5, characterized in that multiple acquisition units (17a, 17b) are provided that form different and/or spatially separated access systems. (Conforti; at least Figs. 1 and 2; paragraph [0021]; disclose a plurality of access points (140) (acquisition units)).
Merkert, Gonzales, and Conforti are from an analogous and similar field of endeavor of input/output lock control systems.
One of ordinary skill in the art would have been motivated to combine the known method of providing multiple acquisition units as disclosed by Conforti with the known system of a secure access and control door system as taught by Merkert and Gonzales to achieve the known result of efficient access management. One would be motivated to combine the cited art of reference in order to provide way for providing a cost effective system as discussed by Conforti (paragraph [0009]).

Claim 14; the combination of Merkert, Gonzales, and Conforti teach; The control device (7) according to claim 1, characterized in that the or multiple acquisition units (17a, 17b) are designed for a data transfer. (Conforti; at least Fig. 2; disclose multiple access points (200) for data transfer for allowing access to specific areas).

Regarding Claim 15; the combination of Merkert, Gonzales, and Conforti teach; The control device (7) according to claim 1, characterized in that the evaluation unit (9) has at least one interface (13) for connecting additional components. (Conforti; at least Fig. 4; a data port (430) for connecting additional components). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Merkert, SR. (US PGPUB 20050082365) in view of Gonzales et al. (US Patent 5,936,544) in further view of Isaacson (US PGPUB 20160300411). 

Regarding Claim 11; the combination of Merkert and Gonzales appear to be silent on; The control device (7) according to claim 9, characterized in that an operating mode to be selected can be input via the input/output unit.
However, Isaacson teaches; The control device (7) according to claim 9, characterized in that an operating mode to be selected can be input via the input/output unit. (Isaacson; at least; paragraph [0036]; disclose receiving an “UNLOCK DOOR” command via an input/output unit). 
Merkert, Gonzales, and Isaacson are from an analogous and similar field of endeavor of input/output lock control systems.
One of ordinary skill in the art would have been motivated to combine the known method of providing an operating mode as disclosed by Isaacson with the known system of a secure access and 

Regarding Claim 12; the combination of Merkert, Gonzales, and Isaacson further teach; The control device (7) according to claim 11, characterized in that the operating mode that was input can be verified in the evaluation unit (9). (Isaacson; at least paragraph [0036]; disclose wherein the operating mode request can be validated and the request can be granted).

Regarding Claim 13; the combination of Merkert, Gonzales, and Isaacson further teach; The control device (7) according to claim 12, characterized in that an operating mode that was verified in the evaluation unit (9) and released is output to the controller via the output stage (8). (Isaacson; at least paragraph [0036]; disclose wherein an operating mode is verified and output is released to a controller to perform the control function (i.e. unlock a door)).

Response to Arguments
Applicant’s arguments, see page 6, filed 10/6/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Merkert, SR. (US PGPUB -20050082365) in view of Gonzales et al. (US Patent 5,936,544).

Applicant's arguments with respect to the 35 U.S.C. 101 rejection filed on 10/6/2021 have been fully considered but they are not persuasive. 


The office would like to first state that although the new limitations and the inventive concept itself is not directed to an abstract idea, the entire claim and all limitations must be considered when performing a 35 U.S.C. 101 analysis. As identified above, the evaluation unit performs the limitation of, “depending on input values input in the acquisition unit…an operating mode selection is performed or an access authorization is granted in the evaluation unit…”, (emphasis added). The bold an underline portion represents a selection being made based on received input values. This limitation can be reasonably performed by the human mind in that a human can read input values put into an acquisition unit, compare them to operating mode/authorization list, and determine which operating mode to select or whether to allow someone access based on the input values. Further, the limitation does not perform significantly more because the system in that, “…output values generated in this manner are output to the controller…”, (emphasis added). Merely generating output values and sending them to a controller represent insignificant extra solution activity in the form of data gathering and transmitting. That is, the output is being sent to the controller, however, the claim is silent on what occurs as a result of the data being transmitted. As a hypothetical example, if when the output values were sent to the controller, the controller analyzed the output values and actuated an electronic lock to lock/unlock a door to provide/prevent access, this would show significantly more than merely transmitting an output value. However, it is noted that the claim is directed to the control device and actions taken by the controller are not limiting to the claimed control device. Lastly, as first stated, with outstanding abstract idea the new limitations do not represent significantly more. Also, as analyzed under Berkheimer, the new limitations are considered well-understood, routine, and conventional as discussed by Gonzales et al. (US Patent 5,936,544) “Wireless Access System”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117